DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 01/07/2022.
Status of the claims:
Claims 1 – 5, 11 – 15, and 24 - 43 are pending in the application.
Claims 26 - 29 are withdrawn
With respect to the applicant’s arguments and amendments filed 01/07/2022, the rejection of claims 1 – 5, 11 – 15, and 30 – 43 has been maintained. See the rejection below.
Claim Objections
Claims 1 – 5, 11 – 15, 24 – 25, and 30 – 43 are objected to because of the following informalities:  
Claim 1: line 37 reads “the circumference of in order” however, this is not grammatically correct. The examiner suggests the line read “the circumference of the ED in order”;
Claim 25: line 15 reads “through the delivery catheter and out distal delivery catheter” however, this is not grammatically correct. The examiner suggests the line read “the delivery catheter and out of the distal delivery catheter”; 
Claim 30: lines 35 - 36 reads “the circumference of in order” however, this is not grammatically correct. The examiner suggests the line read “the circumference of the ED in order”;
Claim 36, recites the phrase "the second end" in line 3.  Although it would be clear that the “second end” refers to the “distal end”, as it is the only other end which can be referenced, for the sake of claim consistency the objection has been made.  It is suggested applicant amend “the second compressor end” to “the distal compressor end”.
Claims 40, 41, and 42, recite the phrase "a force”.  Although this would be understood to be “the force… for the ED to be disengaged from the compressor” recited in claims 1 and 30 respectively, it is suggested applicant amend “a force” in claims 40, 41, and 42 to “the force” for claim consistency.   
Claims 2 – 5, 11 – 15, 24, 31 – 37, 38, 39, and 43 are objected to as they are dependent on an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5, 11 – 15, 24 – 25, and 30 – 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "the force" in line 37, renders the claim indefinite because it is unclear whether the “force” is the same force previously cited above in line 28 as “a radial force” or if the two ‘forces’ defined are separate and distinct from each other. For the purpose of examination “the force” and “a radial force” will be read as two separate forces, where “the force” is a force applied to the ED via the bump member, and “a radial force” is a force applied to the ED via the delivery sheath.
Regarding claim 30, the phrase "the force" in line 35, renders the claim indefinite because it is unclear whether the “force” is the same force previously cited above in line 26 as “a radial force” or if the two ‘forces’ defined are separate and distinct from each other. For the purpose of examination “the force” and “a radial force” will be read as two separate forces, where “the force” is a force applied to the ED via the bump member, and “a radial force” is a force applied to the ED via the delivery sheath.
Claims 2 – 5, 11 – 15, 24, 25, and 31 – 43 are rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 13 – 15, 24 – 25, 30 – 34, and 36 – 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zucker (US 20190151067 A1), in view of Strye (US 20090299449 A1).
Regarding claim 1, Zucker discloses a system for the radial compression of a reversibly compressible endovascular device (ED) prior to deployment (arrangement for loading a self-expanding stent) (abstract), the system comprising: 
the ED (stent 3), wherein the ED comprises a tubular body (body of stent 3 is tubular) (Fig. 8c), wherein the body is expandable between a compressed position and an non-compressed position (Examiner’s note: stent 3 is compressibly loaded into outer tube 6 – paragraph [0122]), the tubular body having an inner surface (inner surface of stent 3), an outer surface (outer surface of stent 3), opposed distal and proximal ED ends (distal and proximal ends of stent 3), and opposed distal and proximal ED openings (openings on the distal end and proximal end – Fig. 8c); 
a delivery sheath (outer tube 6) sized to receive and maintain the ED (stent 3) in the compressed position (paragraph [0122] and Fig. 7c), the delivery sheath (outer tube 6) having a delivery sheath opening having a diameter sized to receive the ED into the delivery sheath in a compressed form (Examiner’s note: the stent 3 can be inserted and compressed within the outer tube 6, as seen in Fig. 1, thus opening 21 is sized to receive stent 3 in the compressed state); 
a push wire (shaft 4) operable to be advanced through the delivery sheath (outer tube 6) independently (shaft 4 can be moved independently – paragraph 
However, Zucker is silent regarding a compressor and a hollow compressor tube. 
As to the above, Styre teaches, in the same field of endeavor, a system for radial compression of an endovascular device (endoprosthesis kit) (abstract) comprising: 
a collapsible compressor (see annotated Fig. 1) (paragraph [00664] and Fig. 1) for compressing the ED (endoprosthesis 13) for reception by the delivery 
a generally tapered structure (see annotated Fig. 1, which has a tapered shape) defining an interior space (see annotated Fig. 1), the tapered structure (see annotated Fig. 1) comprising distal (see annotated Fig. 1) and proximal compressor ends (see annotated Fig. 1), wherein the proximal compressor end (see annotated Fig. 1) is proximal to the delivery sheath opening (sheath 15) (Examiner’s note: looking at Fig. 2, the proximal end of the compressor is within the sheath 15, and thus is proximal to the opening of sheath 15), wherein the distal compressor end (see annotated Fig. 1) comprises a distal compressor opening (see annotated Fig. 1) sized to receive the ED (endoprosthesis 13 – Fig. 2) in the non-compressed position (paragraph [0065]), wherein the tapered structure (see annotated Fig. 1) tapers from the distal compressor opening (see annotated Fig. 1) toward the proximal compressor end see annotated Fig. 1) such that the cross section of the interior space diminishes toward the proximal compressor end (Fig. 2), wherein the cross sectional area of the interior space at the proximal compressor end is equal to or less than the cross sectional area of the delivery sheath opening (Examiner’s note: the tapered structure, see annotated Fig. 1, is such that is intended to be retracted within the sheath 15, thus the cross sectional area of the interior space is less than that of the delivery sheath opening), and wherein an interior surface (see annotated Fig. 1) of the tapered structure (see 
a hollow compressor tube (see annotated Fig. 1) attached to the compressor (see annotated Fig. 1) and disposed within the delivery sheath (sheath 15) (Fig. 2), wherein the hollow compressor tube (see annotated Fig. 1) is operable to be advanced proximally through the delivery sheath (sheath 15) (paragraph [0064 – 0065]) to urge the compressor (see annotated Fig. 1) and the ED (endoprosthesis 13) frictionally engaged therein through the delivery sheath opening (opening of sheath 15) to collapse the compressor (see annotated Fig. 1) (paragraph [0064 – 0065]), wherein collapse of the compressor (see annotated Fig. 1) upon reception within the delivery sheath (sheath 15) exerts a radial force upon the ED (endoprosthesis 13) sufficient to compress the ED (endoprosthesis 13) into the compressed position for reception in the delivery sheath (sheath 15) (paragraph [0064 – 0065]); and 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Zucker to incorporate the compressor along with the hollow compressor tube of Strye, for the purpose of allowing the endoprosthesis to be progressively compressed from its deployed state (paragraph [0064] – Strye). Zucker further teaches it would have been obvious to incorporate the tapered compressor in an embodiment utilizing a funnel for the purpose of allowing more flexibility in positioning of the stent within the interior space of the outer shaft (paragraph [0118])
It should be understood that the combination made here is such that the modified device comprises the shaft 4 (Zucker), the hollow compressor tube / compressor, as seen in the annotated Fig. 1 (Strye) is coaxial over the shaft 4, and then the outer tube 6 is coaxial over the hollow compressor tube / compressor as seen in annotated Fig. 1. 
Annotated Figure 1 of Strye

    PNG
    media_image1.png
    388
    1259
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) comprises a proximal compressor opening (see annotated Fig. 1 – Strye)  at the proximal compressor end (see annotated Fig. 1 – Strye), wherein the proximal compressor opening (see annotated Fig. 1 – Strye) is in communication with the hollow compressor tube (see annotated Fig. 1 – Strye) (Examiner’s note: the hollow compressor tube and the compressor are attached).  
Regarding claim 3,
Regarding claim 4, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the push wire (shaft 4) is disposed within the ED (stent 3) through the proximal compressor opening (see annotated Fig. 1 – Strye), and wherein the push wire (shaft 4) is operable to be advanced proximally through the delivery sheath (outer tube 6) (paragraph [0117 – 0118]).  
Regarding claim 5, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) is at least one of a funnel or is reversibly collapsible (Examiner’s note: the compressor, as shown in annotated Fig. 1 (Strye), is collapsed when being reversed through the outer tube 6 (Zucker)).  
Regarding claim 13, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the tapered structure (see annotated Fig. 1 – Strye) comprises a plurality of overlapping tongues (prongs 41, Fig. 1 shows prongs 41 overlapping each other) coupled at the proximal compressor end (see annotated Fig. 1 – Strye), wherein each tongue tapers toward the proximal compressor end (see annotated Fig. 1 – Strye).  
Regarding claim 14,
Regarding claim 15, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) is sized to be received within the delivery sheath (outer tube 6) when the compressor is in a collapsed position (Examiner’s note: the compressor of Strye is received within an outer shaft, thus will be received within the outer tube 6 of the modified device).  .  
Regarding claim 24, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the ED (stent 3) is a self-expanding ED (abstract).
Regarding claim 25, the combination Zucker and Strye above discloses the system for the radial compression of a reversibly compressible endovascular device prior to deployment as defined in claim 1 above; and the combination further discloses:
a delivery catheter (y-connector – Zucker and introducer sheath (not shown) - Zucker) comprising proximal and distal delivery catheter openings (see annotated Fig. 7c – Zucker), wherein the distal delivery catheter opening (see annotated Fig. 7c – Zucker) is for deploying the ED (stent 3 – Zucker) in to the lumen (Examiner’s note: stent 3 is inserted into the y-connector, where the y-connector is connected to an access sheath, not shown, and ultimately into a lumen of the body – paragraph [0122] – Zucker), and wherein the proximal delivery catheter opening (see annotated Fig. 7c – Zucker) is for receiving the ED (stent 3 – Zucker) from the delivery sheath (outer tube 6 – Zucker), wherein the proximal delivery catheter opening (see annotated Fig. 7c – Zucker) is of a width equal to or greater than the width of the delivery sheath opening (Examiner’s 
a hub (see annotated Fig. 7c – Zucker) connected to the proximal delivery catheter opening (see annotated Fig. 7c – Zucker), the hub (see annotated Fig. 7c – Zucker) having a hub opening (see annotated Fig. 7c – Zucker) for receiving the delivery sheath (outer tube 6 – Zucker) in the hub (see annotated Fig. 7c – Zucker) when the ED (stent 3 – Zucker) is positioned in the delivery sheath (outer tube 6 – Zucker) (paragraph [0122] – Zucker), and positioning the delivery sheath (outer tube 6 – Zucker) in abutment with the proximal delivery catheter opening (paragraph [0122] – Zucker), 
wherein the push wire (shaft 4 – Zucker) is operable to be advanced through the delivery catheter (y-connector and introducer sheath (not shown) – Zucker) (paragraph [0122] and Fig. 7c) to urge the ED (stent 3 – Zucker) through the delivery catheter (y- connector and introducer sheath (not shown) – Zucker) and out distal delivery catheter opening (Examiner’s note: the outer tube 6 and the loaded stent, which is loaded onto shaft 4, is inserted through the y-connector and ultimately through the introducer sheath and into the body lumen – paragraph [0122] – Zucker).
Annotated Figure 7c of Zucker

    PNG
    media_image2.png
    390
    592
    media_image2.png
    Greyscale

Regarding claim 30, Zucker discloses a system for the radial compression of a reversibly compressible endovascular device (ED) prior to deployment (arrangement for loading a self-expanding stent) (abstract), the system comprising: 
the ED (stent 3), wherein the ED comprises a tubular body (body of stent 3 is tubular) (Fig. 8c), wherein the body is expandable between a compressed position and an non-compressed position (Examiner’s note: stent 3 is compressibly loaded into outer tube 6 – paragraph [0122]), the tubular body having an inner surface (inner surface of stent 3), an outer surface (outer surface of stent 3), opposed distal and proximal ED ends (distal and proximal ends of stent 3), and opposed distal and proximal ED openings (openings on the distal end and proximal end – Fig. 8c); 
a delivery catheter (outer tube 6) sized to receive and maintain the ED (stent 3) in the compressed position (paragraph [0122] and Fig. 7c), the delivery catheter (outer tube 6) having proximal and distal delivery catheter ends, and a distal delivery catheter opening at the distal delivery catheter end, wherein the distal delivery catheter opening having a diameter sized to receive the ED into the delivery catheter in a compressed form (Examiner’s note: the stent 3 can be inserted and compressed within the outer tube 6, as seen in Fig. 1, thus opening 21 is sized to receive stent 3 in the compressed state); 
a push wire (shaft 4) operable to be advanced through the delivery catheter (outer tube 6) independently (shaft 4 can be moved independently – paragraph [0116]), wherein the push wire (shaft 4) has a bump member (retainer 5) disposed thereon proximal to the proximal ED end (proximal end or stent 3) (Fig. 7), wherein the bump member (retainer 5) comprises a circular contact surface (distal face of retainer 5) having a diameter sized to contact the ED about a circumference of the proximal ED end of the ED in the compressed position (Fig. 1) (Examiner’s note: the retainer 5 is sized such that the distal surface is capable of coming into contact with the circumference of the stent 3 when in the compressed state, as the retainer 5 is pushed through to form a form-fitting engagement with the stent 3 -  paragraph [0097] and [0117] and Fig. 1) and wherein the bump member (retainer 5) is configured to be advanced distally relative to the tapered structure in order for the contact surface (distal face of the retainer 5) to contact the proximal ED end (proximal end of stent 3) and apply the force about the circumference of in order for the ED to be disengaged from the 
However, Zucker is silent regarding a compressor and a hollow compressor tube. 
As to the above, Styre teaches, in the same field of endeavor, a system for radial compression of an endovascular device (endoprosthesis kit) (abstract) comprising: 
a collapsible compressor (see annotated Fig. 1) (paragraph [00664] and Fig. 1) for compressing the ED (endoprosthesis 13) for reception by the delivery catheter (sheath 15) through the delivery catheter opening (opening of sheath 15 – Fig. 1), wherein the compressor (see annotated Fig. 1) comprises: 
a generally tapered structure (see annotated Fig. 1, which has a tapered shape) defining an interior space (see annotated Fig. 1), the tapered structure (see annotated Fig. 1) comprising distal (see annotated Fig. 1) and proximal compressor ends (see annotated Fig. 1), wherein the proximal compressor end (see annotated Fig. 1) is proximal to the delivery catheter opening (sheath 15) (Examiner’s note: looking at Fig. 2, the proximal end of the compressor is within the sheath 15, and thus is proximal to the opening of sheath 15), wherein the distal compressor end (see annotated Fig. 1) comprises a distal compressor opening (see annotated Fig. 1) sized to receive the ED (endoprosthesis 13 – Fig. 2) in the non-compressed position (paragraph [0065]), wherein the tapered structure (see annotated Fig. 1) tapers from the distal compressor opening 
a hollow compressor tube (see annotated Fig. 1) attached to the compressor (see annotated Fig. 1) and disposed within the delivery catheter (sheath 15) (Fig. 2), wherein the hollow compressor tube (see annotated Fig. 1) is operable to be advanced proximally through the delivery catheter (sheath 15) (paragraph [0064 – 0065]) to urge the compressor (see annotated Fig. 1) and the ED (endoprosthesis 13) frictionally engaged therein through the delivery catheter opening (opening of sheath 15) to collapse the compressor (see annotated Fig. 1) (paragraph [0064 – 0065]), wherein collapse of the compressor (see annotated Fig. 1) upon reception within the delivery catheter (sheath 15) exerts a radial force upon the ED (endoprosthesis 13) sufficient to compress the ED (endoprosthesis 13) into the compressed position for reception in the delivery catheter (sheath 15) (paragraph [0064 – 0065]); and 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Zucker to incorporate the compressor along with the hollow compressor tube of Strye, for the purpose of allowing the endoprosthesis to be progressively compressed from its deployed state (paragraph [0064]. Zucker further teaches it would have been obvious to incorporate the tapered compressor in an embodiment utilizing a funnel for the purpose of allowing more flexibility in positioning of the stent within the interior space of the outer shaft (paragraph [0118])
It should be understood that the combination made here is such that the modified device comprises the shaft 4 (Zucker), the hollow compressor tube / compressor, as seen in the annotated Fig. 1 (Strye) coaxial over the shaft 4, and then the outer tube 6 coaxial over the hollow compressor tube / compressor as seen in annotated Fig. 1. 
Annotated Figure 1 of Strye

    PNG
    media_image1.png
    388
    1259
    media_image1.png
    Greyscale

Regarding claim 31, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) comprises a proximal compressor opening (see annotated Fig. 1 – Strye)  
Regarding claim 32, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the width of the proximal compressor opening (see annotated Fig. 1 – Strye) is smaller than the radial diameter of the ED (stent 3) when the ED is in the non- compressed position (Fig. 2 – Strye).  
Regarding claim 33, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the push wire (shaft 4) is disposed within the ED (stent 3) through the proximal compressor opening (see annotated Fig. 1 – Strye), and wherein the push wire (shaft 4) is operable to be advanced proximally through the delivery catheter (outer tube 6) (paragraph [0117 – 0118]).  
Regarding claim 34, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) is at least one of a funnel or is reversibly collapsible (Examiner’s note: the compressor, as shown in annotated Fig. 1 (Strye), is collapsed when being reversed through the outer tube 6 (Zucker)).  
Regarding claim 36, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the tapered structure (see annotated Fig. 1 – Strye) comprises a plurality of overlapping tongues (prongs 41, Fig. 1 shows prongs 41 overlapping each other) coupled at the proximal compressor end (see 
Regarding claim 37, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the proximal compressor end (see annotated Fig. 1 – Strye) is sized to be received within the delivery catheter (outer tube 6) through the delivery catheter opening (outer tube 6 opening) (Examiner’s note: the compressor of Strye is received within an outer shaft, thus will be received within the outer tube 6 of the modified device).  
Regarding claim 38, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the compressor (see annotated Fig. 1 – Strye) is sized to be received within the delivery catheter (outer tube 6) when the compressor is in a collapsed position (Examiner’s note: the compressor of Strye is received within an outer shaft, thus will be received within the outer tube 6 of the modified device).  .  
Regarding claim 39, Zucker teaches the device above, and the combination further teaches wherein the ED (stent 3) is a self-expanding ED (abstract).
Regarding claim 40,
Regarding claim 41, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the bump member (retainer 5) is configured to apply a force to the ED uniformly (uniform radial force onto the inner circumference of stent 3) (Examiner’s note: the retainer’s outer surface is uniformly engaged with the stent 3, as in paragraph [0117], and as the contact surface is evenly distributed, any force exerted by the retainer will be applied uniformly to the stent 3 via the contact surfaces between the retainer and the stent which are uniform about the circumference) on the circumference (stent 3) of the proximal ED opening.  
Regarding claim 42, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the bump member (retainer 5) is configured to abut the ED on the proximal ED end (Examiner’s note: retainer 5 abuts the inner surface of the proximal end of stent 3) to apply a force to the ED to disengage the ED from the compressor (Examiner’s note: when shaft 4 is pushed such that the stent 3 is delivered into the y-connector 17, the retainer will supply a pushing force against the stent 3).  
Regarding claim 43, the combination of Zucker and Strye teaches the device above, and the combination further teaches wherein the bump member (retainer 5) is configured to apply the force to the ED uniformly (uniform radial force onto the inner circumference of stent 3) (Examiner’s note: the retainer’s outer surface is uniformly engaged with the stent 3, as in paragraph [0117], and as the contact surface is evenly distributed, any force exerted by the retainer will be applied uniformly to the stent 3 via the contact surfaces between the retainer and the stent which are uniform about the .

Claims 1, 11, 12, 30, 34, and 35 rejected under 35 U.S.C. 103 as being unpatentable over Zucker (US 20190151067 A1), in view of Villareal (US 20160166372).
Regarding claim 1 and 30, Zucker discloses a system for the radial compression of a reversibly compressible endovascular device (ED) prior to deployment (arrangement for loading a self-expanding stent) (abstract), the system comprising: 
the ED (stent 3), wherein the ED comprises a tubular body (body of stent 3 is tubular) (Fig. 8c), wherein the body is expandable between a compressed position and an non-compressed position (Examiner’s note: stent 3 is compressibly loaded into outer tube 6 – paragraph [0122]), the tubular body having an inner surface (inner surface of stent 3), an outer surface (outer surface of stent 3), opposed distal and proximal ED ends (distal and proximal ends of stent 3), and opposed distal and proximal ED openings (openings on the distal end and proximal end – Fig. 8c); 
a delivery sheath (outer tube 6) sized to receive and maintain the ED (stent 3) in the compressed position (paragraph [0122] and Fig. 7c), the delivery sheath (outer tube 6) having a delivery sheath opening having a diameter sized to receive the ED into the delivery sheath in a compressed form (Examiner’s note: the stent 3 can be inserted and compressed within the outer tube 6, as 
a push wire (shaft 4) operable to be advanced through the delivery sheath (outer tube 6) independently (shaft 4 can be moved independently – paragraph [0116]), wherein the push wire (shaft 4) has a bump member (retainer 5) disposed thereon proximal to the proximal ED end (proximal end or stent 3) (Fig. 7), and wherein the bump member (retainer 5) comprises a circular contact surface (distal face of retainer 5) having a diameter sized to contact the ED about a circumference of the proximal ED end of the ED in the compressed position (Fig. 1) (Examiner’s note: the retainer 5 is sized such that the distal surface is capable of coming into contact with the circumference of the stent 3 when in the compressed state, as the retainer 5 is pushed through to form a form-fitting engagement with the stent 3 -  paragraph [0097] and [0117] and Fig. 1) and wherein the bump member (retainer 5) is configured to be advanced distally relative to the tapered structure in order for the contact surface (distal face of the retainer 5) to contact the proximal ED end (proximal end of stent 3) and apply the force about the circumference of in order for the ED to be disengaged from the system (Examiner’s note: as the retainer 5 is pushed distally, the retainer 5 applies a force to the inner surface of the proximal end which in turn applies a force to the circumference of stent 3 by compressing the circumference of stent 3 up against outer tube 6 inner wall – paragraph [0107]).
However, Zucker is silent regarding a compressor and a hollow compressor tube. 
As to the above, Villareal teaches, in the same field of endeavor, a system for radial compression of an endovascular device (IVC filter retrieval system) comprising:
a collapsible compressor (see annotated Fig. 4b) for compressing the ED (implant) for reception by the delivery sheath (catheter 50) through the delivery sheath opening (opening of catheter 50), wherein the compressor (see annotated Fig. 4b) comprises: 
a generally tapered structure (see annotated Fig. 4b) defining an interior space (see annotated Fig. 4b), the tapered structure (see annotated Fig. 4b) comprising distal and proximal compressor ends (see annotated Fig. 4b), wherein the proximal compressor end (see annotated Fig. 4b) is proximal to the delivery sheath opening (see Fig. 4b), wherein the distal compressor end comprises a distal compressor opening (see annotated Fig. 4b) sized to receive the ED (implant) in the non-compressed position (paragraph [0068]), wherein the tapered structure (see annotated Fig. 4b) tapers from the distal compressor opening (see annotated Fig. 4b) toward the proximal compressor end (see annotated Fig. 4b) such that the cross section of the interior space (see annotated Fig. 4b) diminishes toward the proximal compressor end (see annotated Fig. 4b), wherein the cross sectional area of the interior space (see annotated Fig. 4b) at the second end is equal  to or less than the cross sectional area of the delivery sheath opening (see annotated Fig. 5b) (Examiner’s note: compressor proximal end is within catheter 50, thus has a smaller cross sectional area), wherein an interior surface of the tapered 
a hollow compressor tube (see annotated Fig. 4b) attached to the compressor (see annotated Fig. 4b) and disposed within the delivery catheter (catheter 50) (Fig. 2), wherein the hollow compressor tube (see annotated Fig. 4b) is operable to be advanced proximally through the delivery catheter (catheter 50) (paragraph [0038]) to urge the compressor (see annotated Fig. 4b) and the ED (implant) frictionally engaged therein through the delivery catheter opening (opening of sheath 50) to collapse the compressor (see annotated Fig. 4b) (paragraph [0038]), wherein collapse of the compressor (see annotated Fig. 4b) upon reception within the delivery catheter (sheath 50) exerts a radial force upon the ED (implant) sufficient to compress the ED (implant) into the compressed position for reception in the delivery catheter (sheath 50) (paragraph [0038]); and 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Zucker to incorporate the compressor along with the hollow compressor tube of Villareal for the purpose of assisting in the capture of the endovascular device (paragraph [0034] – Villareal). Zucker further teaches it would have been obvious to incorporate the tapered compressor in an embodiment utilizing a funnel for the purpose of allowing more flexibility in positioning of the stent within the interior space of the outer shaft (paragraph [0118])
It should be understood that the combination made here is such that the modified device comprises the shaft 4 (Zucker), the hollow compressor tube / compressor, as seen in the annotated Fig. 4b (Villareal) coaxial over the shaft 4, and then the outer tube 6 coaxial over the hollow compressor tube / compressor as seen in annotated Fig. 1. 
Annotated Figure 4b of Villareal

    PNG
    media_image3.png
    420
    1034
    media_image3.png
    Greyscale

Regarding claims 11, 12, 34, and 35, the combination of Zucker and Villareal teach the device above, and the combination further teaches wherein the compressor comprises a metal braided structure (paragraph [0033] – Villareal).  

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.  The arguments are based on new claim amendments which are taught and/ or are obvious over the prior art for the reasons discussed above.
Regarding the argument of “therefore the retainer (5) does not include a contact surface with the structure and configured function as recited in the claim as amended”, the retainer 5 of Zucker is pushed through the stent 3, such that the proximal end of the 
Regarding the arguments relating to references Styre and Villareal, it should be understood that neither of these references are being relied upon for the teaching of the bump member, and the modified devices are such that the bump member is still being taught and defined by the retainer of Zucker. And thus the arguments regarding Styre and Villareal not teaching a bump member as claimed are moot as they do not apply to the rejection made above. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771     

                                                                                                                                                                                                  
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771